Citation Nr: 0709223	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ankle disability.

2.  Entitlement to an initial compensable evaluation for 
recurrent ganglion cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1, 1988 to 
January 5, 1996.  He had 5 years, 9 months, and 29 days of 
active service prior to April 1, 1988.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

The veteran testified at a Board hearing held on May 11, 
2006, at the RO before the undersigned Board member.

(The decision below addresses the claim for an initial 
compensable rating for right ankle disability.  Consideration 
of the claim for an initial compensable rating for a 
recurrent ganglion cyst is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's right ankle disability is manifested by 
intermittent pain of varying severity with flare-ups that 
occur about once or twice a month lasting one or two days, 
and objective findings of dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees with slight pain on range-of-
motion testing. 




CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating for 
service-connected right ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.71, 4.71a, Diagnostic Code 5271 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in September 2003, 
prior to the RO's May 2004 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  In an August 
2006 letter to the veteran, the RO additionally informed him 
of the criteria for establishing a rating and an effective 
date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its May 2004 decision 
on his claims.  Nevertheless, the Board finds that any defect 
with respect to the timing of the notices in this case has 
been corrected.  As noted above, the veteran has now been 
provided with notices that are in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of any private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his claims for service connection 
for right ankle fracture and recurrent ganglion cyst during 
November 2003.  He was also afforded VA examinations in 
connection with his claims for increase during April 2005.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.  

II.  The Merits of the Veteran's Claim--Right Ankle

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996).

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, for limited motion of the ankle.  Under 
Diagnostic Code 5271, a 10 percent evaluation is for 
application where there is moderate limitation of motion, and 
a 20 percent evaluation is for application where there is 
marked limitation of motion.  Limitation of motion that is 
less than moderate is therefore non-compensable.  38 C.F.R. 
§ 4.31 (2006).  VA regulations define the normal range of 
motion of the ankle as 0 to 20 degrees of dorsiflexion, and 0 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate 
II (2006).  

The veteran was provided with two VA examinations of his 
right ankle, in November 2003 and April 2005.  The veteran 
reported that he had not sought medical attention for his 
ankle since his discharge from service in 1996.  He 
complained of constant pain which varied in severity.  He 
also described the ankle as being intermittently symptomatic.  
He was uncertain as to whether there was any actual swelling.  
He could walk okay, sometimes with a limp.  Climbing a flight 
of steps caused pain.  After extended sitting in or driving a 
car, he felt initial stiffness on weight bearing.  He said 
that the ankle would flare up about two times per month 
lasting one to two days.  Whenever the ankle bothered him he 
took Motrin.  The VA examiner (the same physician conducted 
both examinations) observed that the veteran walked with a 
normal gait, and was not using a cane or brace.

The November 2003 VA examination of the veteran's right ankle 
revealed dorsiflexion of 5 degrees with the knee extended, 20 
degrees of dorsiflexion with the knee flexed, and plantar 
flexion of 40 degrees  There was slight pain on range of 
motion testing of the right ankle.  There was no evidence of 
redness, heat, swelling, or deformity.  The veteran did have 
some tenderness to palpitation over the medial aspect of the 
right ankle.  He was able to perform a satisfactory heel and 
toe walk, and was able to squat and arise again.

The most recent VA examination of the veteran's right ankle 
in April 2005 showed dorsiflexion was performed to 10 
degrees, or 50 percent of normal, and plantar flexion was 
performed to 40 degrees.  There was slight pain on range of 
motion testing.  There was no additional limitation of motion 
after repetitive motion.  There was no evidence of redness, 
heat, swelling, or deformity.  There was tenderness of the 
lateral aspect of the ankle just inferior to the lateral 
malleolus.  X-rays of the right ankle were normal.   

In each examination report the examiner considered the 
provisions of DeLuca, supra.  He noted that the veteran had 
slight pain on range of motion testing of the right ankle.  
He opined that it was conceivable that the veteran could have 
limitation of motion with increased use of the ankle, or with 
flare-ups.  However, the examiner felt it was not feasible to 
attempt to express this in terms of additional limitation of 
motion as such matters could not be determined with any 
degree of medical certainty.  

Given the evidence of record showing the history of the 
veteran's limitation of motion of the right ankle, the Board 
determines that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's right ankle disability meets 
the criteria for a 10 percent rating for moderate limitation 
of motion.  The Board notes that VA's rating schedule does 
not define "moderate" limitation of motion under diagnostic 
code 5271.  As noted above, normal range of motion of the 
ankle is measured as 0-20 degrees of dorsiflexion and 0-45 
degrees of plantar flexion.  Here, in light of the findings 
noted on the April 2005 VA examination which reflect 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees, 
the Board finds that the veteran's limitation of motion of 
the right ankle more nearly approximates moderate limitation 
of motion of the right ankle joint and thus warrants a 
compensable rating to 10 percent under diagnostic code 5271.  
Although the examiner did not specifically comment on the 
degree of functional loss due to pain, including pain 
experienced during flare-ups, the examination clearly 
confirmed that there was pain and tenderness with motion.  
Given this pain, albeit slight, the Board finds that the 
functional limitations likely equate to moderate limitation 
of motion.  

The Board does not find that the veteran's right ankle 
disability more nearly approximates marked limitation of 
motion.  In this case, the veteran has reported that he has 
not sought treatment for his ankle since his discharge from 
service in 1996 until his first VA examination in 2003, and 
he self-treats the problem with an over-the-counter pain 
medication, Motrin.  The VA examiner observed that the 
veteran walked with a normal gait, did not use a cane or a 
brace, there was only slight pain on range of motion testing, 
there was no additional limitation of motion after repetitive 
motion, there was no evidence of redness, heat, swelling, or 
deformity, and x-rays showed the ankle to be normal.  There 
was otherwise no indication of any loss, such as 
fatigability, weakness, and/or incoordination, that would be 
tantamount to marked limitation of motion,.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial rating higher than 10 percent have 
not been met since the time that the veteran was awarded 
service connection (effective from September 5, 2003).  A 
"staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

A rating of 10 percent for service-connected right ankle 
disability is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.


REMAND

The veteran asserts that he is entitled to a higher initial 
disability rating for the service-connected recurrent 
ganglion cyst on the right wrist, evaluated by the RO as 
noncompensable since September 5, 2003.  

The RO has rated the veteran pursuant to 38 C.F.R. § 4.118., 
Diagnostic Code 7819 for benign skin neoplasms.  Diagnostic 
Code 7819 instructs the rater to rate as disfigurement of the 
head, face, or neck, or as scars, or as impairment of 
function.  In its January 2005 statement of the case (SOC) 
the RO notified the veteran of the rating criteria for 
Diagnostic Code 7819 and the rating criteria for evaluation 
of scars, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, and 
considered those provisions in the decision review officer's 
unfavorable decision.  However, although limitation of 
function was considered in the decision, the SOC failed to 
include notice to the veteran of 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, applicable to limitation of motion of 
the wrist, which provides for a maximum 10 percent rating for 
the major or minor wrist with criteria of palmar flexion 
limited in line with the forearm or dorsiflexion of less than 
15 degrees. 

The November 2003 and April 2005 VA examinations also 
included examination of the veteran's right wrist.  The 
veteran has had two prior surgeries to remove a ganglion cyst 
from the dorsum of his right wrist.  He reported that he 
continues to experience pain in the right wrist.  The pain is 
worsened with increased pressure on the wrist, such as 
pushing out of a chair or when doing push-ups.  He is right 
hand dominant, and he experiences pain with writing.  There 
is pain with lifting and carrying depending on the weight of 
the object, and the length of time that he has to hold it.  
There is a knot or swelling over the area which comes and 
goes.  At work the wrist is bothered by having to close the 
hatches on the tops of trucks and railcars.  Clamping hoses 
also bothers his wrist.

At the May 2006 hearing the veteran testified that he has 
another cyst on his right wrist at the present time.  He said 
that anytime he puts pressure on his right hand, pressing 
down or picking up, it hurts.  If he is writing consistently, 
it feels as though the right wrist locks up on him.  At least 
once a month the right wrist swells up and hurts like a hit 
nerve.    

VA examination of the veteran's wrist in November 2003 
revealed no evidence of redness, heat, or swelling.  The 
examiner observed a well-healed 3 centimeter crescent shaped 
scar on the dorsum of the right wrist.  There is a second 
well-healed transverse scar over the dorsum of the wrist.  
The scars were nonadherent and well nourished.  The veteran 
did have some tenderness over what appeared to be a small 
cystic area compatible with a ganglion cyst on the dorsum of 
the right wrist.  The wrist had 70 degrees of dorsiflexion 
and 70 degrees of palmar flexion with no pain on motion.  The 
veteran made a good fist, and could oppose the thumb to the 
remaining fingertips satisfactorily.  The veteran's grip 
strength was within normal limits.

In April 2005 the VA examiner observed two well-healed 
surgical scars on the dorsum of the veteran's right wrist.  
There was tenderness to palpitation directly over the 
surgical site.  There was no evidence of cyst formation at 
that time.  The wrist had 65 degrees of dorsiflexion and 65 
degrees of palmar flexion.  There was 40 degrees of ulnar 
deviation and 20 degrees of radial deviation.  The veteran 
did experience some increased pain on motion, but there was 
no additional limitation of motion after repetitive motion.

Considering the RO's emphasis on evaluating the veteran's 
recurrent ganglion cyst disorder pursuant to the Diagnostic 
Codes related to scars, and because the veteran has undergone 
surgical excision, another examination of the veteran's right 
wrist is needed in order to clarify whether the pain that the 
veteran experiences with his right wrist is due to scarring 
or some other underlying cause, such as the cyst itself.  
Whether or not there is a new cystic growth on the wrist also 
needs to be clarified.  (The same VA examiner in November 
2003 noted evidence of a cystic growth, and in April 2005 he 
found no evidence of cyst formation at that time.  In May 
2006 the veteran testified that he did have a new cyst on his 
wrist.)

The case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination of his right wrist.  The 
examiner should be asked to review the 
claims folder and provide a medical 
opinion as to whether the pain that the 
veteran experiences in his wrist is due 
to the scarring from excision of a 
ganglion cyst, or from some other 
underlying cause such as another cyst.  
It should be specifically noted whether 
there is a new cystic growth.  Any pain 
due to scarring should be objectively 
confirmed.  Scarring due to cyst excision 
should be described in detail, including 
size and any other problem such as 
ulceration, etc.  Any functional loss due 
scarring or to the recurring cyst should 
be documented and equated to additional 
loss of motion of the wrist (beyond that 
shown clinically).  A detailed rationale 
for each opinion must be provided.  

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).)

2.  The claim for an initial compensable 
rating for the veteran's service-
connected recurrent ganglion cyst should 
thereafter be re-adjudicated.  
Consideration should be given to the 
possibility of separate ratings for 
scarring and limitation of function of 
the right wrist.  If the benefit sought 
is not granted, a supplemental statement 
of the case should be issued which should 
provide notice to the veteran of all 
applicable regulatory provisions, 
including the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


